DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 3-4, 9, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayasaki (US PGPub 2010/0327383) in view of Koike (US PGPub 2010/0190338) and Takahashi (US PGPub 2011/0233702).
Regarding claim 1, Hayasaki discloses in Figs. 13-21, forming an inter-layer dielectric (ILD) layer (25, Figs. 15-16, para. [0075-0077]) on a front side (top side of Fig. 13) of a substrate (10, para. [0069]), the substrate having a photo sensor (21, para. [0028]) proximate to the front side; after forming the ILD layer (25), forming an inter-metal dielectric (IMD) layer (27, Fig. 16, para. [0078]) on the ILD layer such that the ILD layer is between the IMD layer and the substrate (10), the IMD layer comprising a metal layer (26, para. [0069]) that is electrically coupled to the photo sensor (para. [0039]:  21 connected to 26B); forming a first opening (42, para. [0086]) at a backside (bottom side in Fig. 13) of the substrate opposing the front side, the first opening extending through the substrate (10), through the ILD layer (25) and exposing the metal layer 
Hayasaki appears not to explicitly disclose forming the first opening extending into the IMD layer (as well as through an isolation structure of the substrate and the ILD layer) to expose the metal layer; wherein the isolation structure is a dielectric material with a homogenous composition, wherein the isolation structure extends continuously within, and completely fills, a space delimitated by an outermost sidewall of the isolation structure contacting the substrate; wherein a first width of the first opening measured between opposing sidewalls of the first opening is smaller than a second width of the isolation structure measured between opposing exterior sidewalls of the isolation structure facing away from the first opening.
Koike discloses in Fig. 9D and para. [0045] forming an opening (21) for a TSV through a substrate (10), and through metal interconnect-containing dielectric (12) to expose metal serving as an internal TSV electrode.  Note that in Koike, the interconnect layer is the second rather than the first level of interconnect in the dielectric layer (12), and in combination with Hayasaki would result in etching through both ILD and IMD to expose the metal interconnect.  As seen in Fig. 1, para. [0010], the TSV opening (21) is formed through a single contiguous homogenous STI (110), which is punctuated by dummy active portions cutouts (200a) to prevent dishing when forming the STI, and wherein silicide is blocked in non-STI dummy active portions to improve substrate etch consistency (Figs. 2 & 6, para. [0010-0012] & [0034]).  However, as can be seen from Takahashi Figs. 10-13, it is well-known to use an STI (38, para. [0113]) without dummy active regions so long as dishing during CMP of the STI is negligible, which simplifies the process regarding the silicide in the dummy active regions of Koike.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the process detailed in Koike with the simple STI structure of Takahashi to form the first opening, this being the use of a known techniques to improve similar devices in the same way 
Regarding claim 3, Hayasaki as combined further discloses forming the buffer layer comprises depositing a dielectric material (Koike, 18, Fig. 9E, para. [0046]) along the backside of the substrate and along the sidewalls and a bottom of the first opening (Koike 21); and after depositing the dielectric material, removing a portion of the dielectric material (Koike, Fig. 9E, para. [0046]:  etched to expose electrode 13) at the bottom of the first opening to expose the metal layer.
Regarding claim 4, Hayasaki as combined further discloses that the dielectric material comprises SiO2 (Koike, para. [0046]).
Regarding claim 9, Hayasaki further discloses that forming the bond pad (18) comprises forming a third opening in the first passivation layer (38) to expose the pad metal layer (Fig. 13, para. [0038]); and forming an electrically conductive material (para. [0038]: solder ball) in the third opening of the first passivation layer.



Claims 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayasaki in view of Koike and Takahashi as applied to claim 1 above, and further in view of Shiu (US PGPub 2013/0026523).
Regarding claim 5, Hayasaki as combined appears not to explicitly disclose that forming the buffer layer comprises oxidizing portions of the substrate exposed by the first opening and oxidizing portions of the substrate disposed along the backside of the substrate, wherein the oxidized portions of the substrate form the buffer layer.
Shiu discloses in Fig. 2A and para. [0031-0032], a backside contact TSV with an insulating buffer layer (114) comprising silicon oxide formed by thermal oxidation and extending along the backside of a substrate (100, para. [0025]:  silicon) and sidewalls of the TSV opening.  Shiu also discloses that the buffer layer may also be formed by deposition, may comprise a combination of materials, and may be formed and sidewalls and bottom of the TSV opening before being etched away at the bottom of the opening (para. [0031]).

Regarding claim 6, Hayasaki as combined therein discloses that the oxidized portions of the substrate extend continuously along the sidewalls of the first opening and the backside of the substrate (Shiu, 114 in Fig. 2A).
Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayasaki in view of Koike and Takahashi as applied to claim 1 above, and further in view of Kim (US PGPub 2012/0313208).
Regarding claim 7, Hayasaki appears not to explicitly disclose that after forming the pad metal layer and before forming the first passivation layer, forming second openings in the pad metal layer, the second openings exposing the buffer layer.
Kim discloses in Fig. 14, manufactured as shown in Figs. 16-21 (also see Fig.1 for a top view of pad metal layer 32a-c), a backside illuminated image sensor device comprising a bond pad area, a peripheral area containing a peripheral circuit, and a photosensitive diode area, in which the pad metal layer (32, para. [0061] & [0063]) is patterned to form openings after forming the pad metal layer to provide light blocking portions for blocking light in the peripheral area (32b) and the photosensitive diode area (32c), including an opening in the first portion (between 32a and 32b) and an opening in the second portion (between the leftmost two 32c segments). Kim 
It would have been obvious to one of ordinary skill in the art at the time of invention to use the metal layer of Kim in Hayasaki as combined to provide for light blocking to isolate pixels, provide dark current reference, and prevent unwanted carrier generation in transistors. In so doing, the method includes that after forming the pad metal layer and before forming the first passivation layer, forming second openings in the pad metal layer, the second openings exposing the buffer layer.
Regarding claim 8, Hayasaki as combined therein discloses that forming the first passivation layer comprises conformally forming the first passivation layer over the pad metal layer, wherein the first passivation layer extends into the second openings and contacts the buffer layer.
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayasaki in view of Koike and Takahashi, and further in view of Kim (US PGPub 2012/0313208) and Hongo (US PGPub 2012/0217600).
Regarding claim 10, Hayasaki as combined appears not to explicitly disclose before forming the first opening, attaching the front side of the substrate to a carrier.
Kim discloses in Fig. 3, a backside illuminated image sensor device in which a supporting carrier (15, para. [0035]) is attached to the front side before the process of forming the backside TSV.
It would have been obvious to one of ordinary skill in the art at the time of invention to attach the supporting carrier as in Kim to provide added physical strength during processing.  In so doing, the method includes before forming the first opening, attaching the front side of the substrate to a carrier.
Hayasaki as combined appears not to explicitly disclose forming a second passivation layer on the IMD layer at the front side of the substrate and attaching the second passivation layer to the carrier.

It would have been obvious to one of ordinary skill in the art at the time of invention to attach a carrier via a planarized passivation layer on the IMD layer as in Hondo in Hayasaki as combined to provide reliable carrier attachment independent of the IMD layer.  In so doing, the method includes forming a second passivation layer on the IMD layer at the front side of the substrate and attaching the second passivation layer to the carrier.
Claims 13-15, 17-18, and 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayasaki (US PGPub 2010/0327383), in view of Koike (US PGPub 2010/0190338), Takahashi (US PGPub 2011/0233702), Kim (US PGPub 2012/0313208), and Hongo (US PGPub 2012/0217600).
Regarding claim 13, Hayasaki discloses in Figs. 13-21, a sensor device (Figs. 2 & 13, para. [0026-0028]:  with imaging pixel unit, peripheral unit, and bond pad) comprising a substrate (10, para. [0069]) having a photo diode (21, para. [0028]) in a pixel area of the substrate (Fig. 13:  imaging pixel unit) and an isolation feature (22B, para. [0069]:  segmented STI) in a bond pad area of the substrate; an inter-layer dielectric (ILD) layer (25, Figs. 15-16, para. [0075-0077]) on a front side (top side of Fig. 13) of the substrate; an inter-metal dielectric (IMD) layer (27, Fig. 16, para. [0028]) on the ILD layer (25), wherein the ILD layer (25) is between the substrate (10) and the IMD layer (27); and a metal layer (26, para. [0069]) that is electrically coupled to the photo diode (para. [0039]:  21 connected to 26B); forming a first opening (42, para. [0086]) at a backside (bottom side in Fig. 13) of the substrate opposing the front side of the substrate, the first opening extending from the backside of the substrate and through the ILD layer, the first opening exposing the metal layer; forming a buffer layer (35, para. [0083]) along the backside of the substrate and along sidewalls 
Hayasaki appears not to explicitly disclose the first opening extending through the isolation feature (in Hayasaki, the opening appears to extend between isolation features 22B) and into the IMD layer, wherein the isolation feature comprises a homogenous dielectric material that completely occupies a space defined by an exterior perimeter of the isolation feature, wherein the exterior perimeter of the isolation feature defines an interface between the substrate and the isolation feature; wherein the first opening extends between, but does not contact, the exterior perimeter of the isolation feature.  Hayasaki also appears not to explicitly disclose forming the buffer layer after forming the first opening.
Koike discloses in Fig. 9D and para. [0045] forming an opening (21) for a TSV through a substrate (10), and through metal interconnect-containing dielectric (12) to expose metal serving as an internal TSV electrode.  Note that in Koike, the interconnect layer is the second rather than the first level of interconnect in the dielectric layer (12), and in combination with Hayasaki would result in etching through both ILD and IMD to expose the metal interconnect.  As seen in in Fig. 1, para. [0010], the TSV opening (21) is formed through single contiguous STI (110), which is punctuated by dummy active portions cutouts (200a) to prevent dishing when forming the STI, 
It would have been obvious to one of ordinary skill in the art at the time of invention to use the process detailed in Koike with the simple STI structure of Takahashi to form the first opening, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.). All the claimed elements were known in the prior art and one skilled in the art could have substituted the elements as claimed by known methods with no change in their respective functions, and the substitution would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner further notes that placing the TSV contact metal layer as the second metal layer fully within the IMD layer as in Koike would appear to be fully compatible with the method of Hayasaki, which has the same material silicon oxide comprising both ILD and IMD (respectively 25, para. [0070] & 27, para. [0078]); and simplification of the pattern for both the STI and metal pad as in Takahashi simplifies the process while providing the same TSV contact function where dishing is deemed not a problem (see MPEP § 2144.04(II)(A) & (B):  omission of steps required to provide a patterned metal TSV landing pad while providing the same TSV contact function of the resultant structure.)  In so doing, the first opening extends through the isolation feature and into the IMD layer; wherein the isolation feature comprises a homogenous dielectric material that completely occupies a space defined by an exterior perimeter of the isolation feature, wherein the exterior perimeter of the isolation feature defines an interface between the substrate and the isolation feature; wherein the first opening extends between, but does not contact, the exterior perimeter of the isolation feature; and the method includes forming the buffer layer after forming the first opening.

Kim discloses in Fig. 3, a backside illuminated image sensor device in which a supporting carrier (15, para. [0035]) is attached to the front side before the process of forming the backside TSV.
It would have been obvious to one of ordinary skill in the art at the time of invention to attach the supporting carrier as in Kim to provide added physical strength during processing.  In so doing, the method includes bonding the sensor device to a carrier, and the backside of the substrate is exposed after the bonding.
Hayasaki as combined appears not to explicitly disclose a first passivation layer on the IMD layer, wherein the first passivation layer is bonded to the carrier.
Hongo discloses in Fig. 4 and para. [0019-0024], attaching a carrier (2) to a planarized passivation layer (8) on an interconnect IMD layer (7) at the front side of a backside-illuminated sensor device (para. [0019]) to provide reliable carrier attachment independent of the IMD layer (para. [0023]).
It would have been obvious to one of ordinary skill in the art at the time of invention to attach a carrier via a planarized passivation layer on the IMD layer as in Hondo in Hayasaki as combined to provide reliable carrier attachment independent of the IMD layer.  In so doing, there is a first passivation layer on the IMD layer, and the first passivation layer is bonded to the carrier.
Regarding claim 14, Hayasaki further discloses forming a second opening in the second passivation layer (38) to expose the pad metal layer (Fig. 13, para. [0038]), the second opening being formed in the bond pad area; and forming a bond pad (para. [0038]: solder ball) in the second opening of the second passivation layer and in contact with the pad metal layer.
Regarding claim 15, Hayasaki as combined further discloses that the first opening is formed between opposing sidewalls of the isolation feature of the substrate (Koike Figs. 2 & 6, contiguous homogeneous STI), wherein the homogenous dielectric material of the isolation 
Regarding claim 17, Hayasaki as combined appears not to explicitly disclose that after forming the pad metal layer, forming a second opening in the pad metal layer in the pixel area; and forming a third opening in the pad metal layer in the bond pad area, wherein the second passivation layer lines sidewalls and a bottom of the second opening, and lines sidewalls and a bottom of the third opening.
Kim discloses in Figs. 16-18 (also see Fig.1 for a top view of pad metal layer 32a-c), a backside illuminated image sensor device comprising a bond pad area and a pixel area, in which the pad metal layer (32, para. [0061] & [0063]) is patterned to form openings after forming the pad metal layer to provide light blocking portions for blocking light to the reference pixel in the pixel area (32b & 32c), including an opening in the bond pad area (between 32a and 32b) and an opening in the pixel portion (between 32b & the leftmost 32c). Kim further discloses a passivation layer (34, para. [0065]) conformally formed to extend into the openings and contact the exposed dielectric layer (22, para. [0058]) to line sidewalls and bottoms of the openings.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the metal layer of Kim in Hayasaki as combined to provide for light blocking to isolate pixels, provide dark current reference, and prevent unwanted carrier generation in transistors. In so doing, the method includes that after forming the pad metal layer, forming a second opening in the pad metal layer in the pixel area; and forming a third opening in the pad metal layer in the bond pad area, wherein the second passivation layer lines sidewalls and a bottom of the second opening, and lines sidewalls and a bottom of the third opening.
Regarding claim 18, Hayasaki discloses in Figs. 13-21, a method of forming a semiconductor device including a sensor device (Figs. 2 & 13, para. [0026-0028]:  with imaging pixel unit, peripheral unit, and bond pad), wherein the sensor device comprises a first side (top side of Fig. 13), a substrate (10, para. [0069]) with an optical sensor (21, para. [0028]) proximate a front side of the substrate, the substrate has a shallow trench isolation (STI) (22B, para. [0069]:  
Hayasaki as combined appears not to explicitly disclose forming the first opening extending through the STI of the substrate into the IMD layer and exposing the metal layer, wherein the IMD layer includes the metal layer, wherein the STI is a first 
Koike discloses in Fig. 9D and para. [0045] forming an opening (21) for a TSV through a substrate (10), and through metal interconnect-containing dielectric (12) to expose metal serving as an internal TSV electrode.  Note that in Koike, the interconnect layer is the second rather than the first level of interconnect in the dielectric layer (12), and in combination with Hayasaki would result in etching through both ILD and IMD to expose the metal interconnect.  As seen in Fig. 1, para. [0010], the TSV opening (21) is formed through a single contiguous homogenous STI (110), which is punctuated by dummy active portions cutouts (200a) to prevent dishing when forming the STI, and wherein silicide is blocked in non-STI dummy active portions to improve substrate etch consistency (Figs. 2 & 6, para. [0010-0012] & [0034]).  However, as can be seen from Takahashi Figs. 10-13, it is well-known to use an STI (38, para. [0113]) without dummy active regions so long as dishing during CMP of the STI is negligible, which simplifies the process regarding the silicide in the dummy active regions of Koike.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the process detailed in Koike with the simple STI structure of Takahashi to form the first opening, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  All the claimed elements were known in the prior art and one skilled in the art could have substituted the elements as claimed by known methods with no change in their respective functions, and the substitution would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner further notes that placing the TSV contact metal layer as the second metal layer fully within the IMD layer as in Koike would appear to be fully compatible with the method of Hayasaki, which has the same material silicon oxide comprising both ILD and IMD (respectively 25, para. [0070] & 27, para. [0078]); and simplification of the pattern for both the STI and metal pad as in Takahashi simplifies the process while providing the same TSV contact function where dishing is deemed not a problem (see MPEP § 
Hayasaki as combined appears not to explicitly disclose bonding the first side of the sensor device to a temporary carrier. 
Kim discloses in Fig. 3, a backside illuminated image sensor device in which a supporting carrier (15, para. [0035]) is attached to the front side before the process of forming the backside TSV.
It would have been obvious to one of ordinary skill in the art at the time of invention to attach the supporting carrier as in Kim to provide added physical strength during processing.  In so doing, the method includes bonding the first side of the sensor device to a temporary carrier.
Hayasaki as combined appears not to explicitly disclose a first passivation layer on the IMD layer, the IMD layer disposed between the ILD layer and the first passivation layer, the first passivation layer being bonded to the temporary carrier.
Hongo discloses in Fig. 4 and para. [0019-0024], attaching a carrier (2) to a planarized passivation layer (8) on an interconnect IMD layer (7) at the front side of a backside-illuminated sensor device (para. [0019]) to provide reliable carrier attachment independent of the IMD layer (para. [0023]).
It would have been obvious to one of ordinary skill in the art at the time of invention to attach a carrier via a planarized passivation layer on the IMD layer as in Hondo in Hayasaki as combined to provide reliable carrier attachment independent of the IMD layer.  In so doing, there is a first passivation layer on the IMD layer, the IMD layer disposed between the ILD layer and the first passivation layer, the first passivation layer being bonded to the temporary carrier.

Regarding claim 23, Hayasaki as combined further discloses that the exterior perimeter of the isolation feature physically contacts the substrate (38, Takahashi, Fig. 10).
Claims 16 & 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayasaki in view of Koike, Takahashi, Kim, and Hondo, and further in view of Shiu (US PGPub 2013/0026523).
Regarding claim 16, Hayasaki as combined appears not to explicitly disclose that forming the buffer layer comprises oxidizing portions of the substrate disposed along the backside of the substrate and along the sidewalls of the first opening.
Shiu discloses in Fig. 2A and para. [0031-0032], a backside contact TSV with an insulating buffer layer (114) comprising silicon oxide formed by thermal oxidation and extending along the backside of a substrate (100, para. [0025]:  silicon) and sidewalls of the TSV opening.  Shiu also discloses that the buffer layer may also be formed by deposition, may comprise a combination of materials, and may be formed and sidewalls and bottom of the TSV opening before being etched away at the bottom of the opening (para. [0031]).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the thermal insulator of Shiu in combination with the deposition method of Hayasaki (congruent to the teachings of Shiu) to provide a thicker insulator protection on regions that remain. All the claimed elements were known in the prior art and one skilled in the art could have substituted the elements as claimed by known methods with no change in their respective functions, and the substitution would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In so doing, forming the buffer layer comprises oxidizing portions of the substrate disposed along the backside of the substrate and along the sidewalls of the first opening.

Shiu discloses in Fig. 2A and para. [0031-0032], a backside contact TSV with an insulating buffer layer (114) comprising silicon oxide formed by thermal oxidation and extending along the backside of a substrate (100, para. [0025]:  silicon) and sidewalls of the TSV opening.  Shiu also discloses that the buffer layer may also be formed by deposition, may comprise a combination of materials, and may be formed and sidewalls and bottom of the TSV opening before being etched away at the bottom of the opening (para. [0031]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to use the thermal insulator of Shiu in combination with the deposition method of Hayasaki (congruent to the teachings of Shiu) to provide a thicker insulator protection on regions that remain. All the claimed elements were known in the prior art and one skilled in the art could have substituted the elements as claimed by known methods with no change in their respective functions, and the substitution would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In so doing, forming the buffer layer comprises oxidizing portions of the substrate at the backside of the substrate and oxidizing portions of the substrate exposed by the first opening, wherein the oxidized portions of the substrate form the buffer layer.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 24, the prior art neither discloses nor suggest in the context of the claim, the limitations reciting, “...after forming the pad metal layer and before forming the first passivation layer, forming a second opening through the pad metal layer in the pixel area and forming a third opening through the pad metal layer in the bond pad area, wherein the first passivation layer is formed to line sidewalls and bottoms of the second and the third openings; … wherein the pixel area, the bond pad area, and the peripheral area of the semiconductor device are laterally separated, wherein the pad metal layer is a single layer with a first portion vertically aligned with the bond pad area, a second portion vertically aligned with the pixel area, and a third portion vertically aligned with the peripheral area, wherein the first portion, the second portion, and the third portion of the pad metal layer are separated from each other, wherein the third portion covers the peripheral area and is between the first portion and the second portion, wherein a lower surface of the second portion facing the substrate is level with a lower surface of the third portion facing the substrate.”
With reference to the prior art of record, Kim (US PGPub 2012/0313208), Fig. 14, is combined to provide the pad metal layer single layer 32a-c (formed as in Figs. 17-18) vertically aligned with the bond pad area, peripheral area, and pixel area, and substantially covering the peripheral area. However, 32b and 32c (the peripheral, i.e. third, portion the pixel, i.e. second, portion) do not have level lower surfaces facing the substrate. The embodiment shown in Fig. 2 of Kim provides the pad metal single layer 32a-c (formed as in Figs. 10-11) as damascene in all areas, thus providing level lower surfaces of the second and third portions. However, in this combination with the pad metal layer being fully damascened, the claimed subsequently formed first passivation layer cannot be formed to line sidewalls and bottoms of the second and third openings in the pad metal layer.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
The Applicant argues on page 11 of the remarks with regard to claim 1, that modification of Hayasaki by Koike ‘… would render Hayasaki unsatisfactory for its intended purpose… The motivation of Hayasaki’s invention is to ensure “flatness” at the bottom of the asserted first opening 42 in Figure 20, in order to prevent void from being formed in the copper film 37 in Figure 21 (see [0087] and [0088] of 
The argument is not persuasive.  Koike provides that the contact metallization for TSV connection may occur at a second level of metal within the IMD layer rather than solely on the first level metal at the top of the ILD layer as in Hayasaki.  As both ILD and IMD of Hayasaki are made of the same material (silicon oxide), contacting the TSV to a metal layer within the IMD would not appear to materially disturb the method disclosed by Hayasaki from its intended purpose.  Moreover, Hayasaki discloses that the metal layer is thus patterned due to dishing concerns.  As Takahashi demonstrates, non-patterned TSV landing metallization with the TSV formed through non-segmented STI is well known in the art, and which obviates the added complexity of Hayasaki traded off with dishing effects depending on the particular process.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891      

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891